Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

	The election filed December 20, 2021, is acknowledged.   Applicant has elected without traverse to prosecute Group I and the species of SEQ ID NO: 71, comprising: the variable light chain of SEQ ID NO: 7, variable heavy chain of SEQ ID NO: 10, a CD8 alpha signal polypeptide, a CTLA-4 hinge domain, a CTLA-4 transmembrane domain, a CD137 signaling domain, and a CD3 zeta signaling domain (claim 96), without traverse and which is a responsive species election.  Furthermore, it is noted that SEQ ID NO:7 and 10 comprise the CDRs given in SEQ ID Nos: 1-6.

	The amendment filed December 20, 2021, is acknowledged and has been entered. Claims 97-106 have been canceled.  Claims 107-116 have been newly added. 

	Claims 87-96 and 107-116 are pending.  Claim 93 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species of invention of invention, there being no allowable generic or linking claim.  Claims 87-92, 94-96 and 107-116 are under examination.

Information Disclosure Statement

	 The information disclosure statements have been considered. 

Claim Objections

	Claims 107 and 109 are objected to for containing extra periods as follows:


    PNG
    media_image1.png
    35
    158
    media_image1.png
    Greyscale
.  Appropriate correction is required.

	Claim 114 is objected to for reciting “a hinge and transmembrane domain selected from a CTLA-


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 87-92, 94-96 and 107-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 87-92, 94-96 and 107-108 are indefinite for reciting “a hinge and transmembrane domain that reduce antigen independent cytokine release of the CAR” in claim 87.  Here there is no language in the claims or specification that specifically defines a reduction in antigen independent cytokine release of the CAR and this limitation recites relative terminology.  What comparison must be made to determine reduced antigen independent cytokine release of the CAR?
Therefore the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 
It is suggested that the reference to “reduce antigen independent cytokine release of the CAR” be canceled or further defined to obviate this rejection.


88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is indefinite because claim 88 recites (Nanobody) in parentheses. This renders the claim unclear because it is unclear if the phrase in parentheses is limiting or merely exemplary.  While the other parentheses in the claim give abbreviations for the preceding term, Nanobody® is not an abbreviation of single-domain antibody and it is noted that Nanobody® is also a trademark. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Therefore the claim fails to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 
It is suggested that the reference to Nanobody® be canceled to obviate this rejection.

	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 87-92, 94-96, 107-111 and 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).

The teachings of the specification and the claimed invention:

The instant specification discloses generating CARs using known humanized scFv antibodies that bind to BCMA and these antibodies comprise a VH comprising 3 CDR sequences such as SEQ ID Nos:4-6 and a VL domain comprising 3 CDR sequences such as SEQ ID Nos:1-3.
The instant specification has not disclosed any modifications of these CDR sequences which produce an antibody that retains binding to BCMA or the structural features of antibodies that give binding to BCMA without these CDR sequences.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guided phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. 
Claim Analysis
The nature and scope of the claimed invention at issue is a genus of chimeric antigen receptors that comprise antibodies that bind to an antigen BCMA and such antibodies that comprise one or more CDR sequences of SEQ ID Nos:21-3 and/or 4-6.  Such antibodies are thus defined by a partial structure with one or more CDRs and binding BCMA. 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different modifications of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies with 6 CDRs that bind BCMA.
However, the claims encompass antibodies without a defined structure of a BCMA antibody, or only require a partial structure of a described BCMA antibody. The claims encompass antibodies with only one CDR from the antibody as well as antibodies that bind BCMA.  As a skilled artisan cannot predict the effect of CDR modifications on antigen binding and cannot know which antibodies would bind BCMA, the instant disclosure would not permit a skilled artisan to envision the genus of antibodies as claimed.
As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictability of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with the disclosed sequences that can bind to BCMA as claimed.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising the one claimed CDR that would have the ability to bind to BCMA.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to BCMA by the disclosure of a partial antibody sequence as the instant claims broadly claim.
This position is supported by a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies.  On February 22, 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  In this case, it is submitted that the rejection is supported by this guidance as the claims are drawn to or encompass CARs comprising antibodies that bind BCMA and further recite other functions of the CAR such as reducing antigen independent cytokine release of the CAR. This does not describe any structure of the CARs that must have such functions.   
Notably, the Amgen decision holds that the existence of one or a few examples of an antibody having a specific combination of functional characteristics is not sufficient to describe the genus of antibodies having the same functional characteristics. These conclusions are supported by knowledge of antibody structure.  It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single antigen. For example, Lloyd et al (Protein Engineering, Design & Selection, 22:159-168, 2009) teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (see, e.g., Discussion).  Similarly, Edwards et al (J Mol Biol, 14;334(1):103-118, 2003), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein with 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (see Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled .

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




	Claims 87-92, 94-96, 107-111 and 114 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morgan et al (WO 2015/164759 A2, IDS).
With respect to the claims, Morgan et al teach a chimeric antigen receptor (CAR) comprising: a humanized anti-BCMA (B cell maturation antigen) antibody, including an scFv; a hinge and transmembrane from CTLA4 (CD152); one or more intracellular co-stimulatory signaling from CD137; and a primary signaling domain from CD3 zeta (see pages 2-3). Morgan et al teach that the CAR can further comprise a CD8 alpha signal polypeptide (see page 4). Notably, claim 96 has been included in the rejection as it recites an amino acid as set forth in SEQ ID NO:71.  As SEQ ID NO:71 comprises a CD8 alpha signal polypeptide and a hinge and transmembrane from CTLA4 (CD152) and the claim does not require the amino acid as set forth in SEQ ID NO:71, the prior art comprises an amino acid as set forth in SEQ ID NO:71.
Therefore, the products of Morgan et al teach are deemed to anticipate the claimed products absent a showing otherwise.  


Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claims 87-92, 94-96 and 107-116 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (WO 2015/164759 A2, IDS) and Kalled et al (US 2012/0082661 A1).
Morgan et al teach a chimeric antigen receptor (CAR) comprising: a humanized anti-BCMA (B cell maturation antigen) antibody, including an scFv; a hinge and transmembrane from CTLA4 (CD152); one or more intracellular co-stimulatory signaling from CD137; and a primary signaling domain from CD3 zeta (see pages 2-3). Morgan et al teach that the CAR can further comprise a CD8 alpha signal polypeptide (see page 4). 
	Kalled et al teach a humanized version of the BCMA antibody designated C11D5.3 which comprises the amino acid sequences of SEQ ID NOs:22 and 25, which are 100% identical to instant SEQ ID Nos: 7 and 10 (see Table 1 on page 2 and alignments).
RESULT 1
US-13-255-610-25
; Sequence 25, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-25

  Query Match             100.0%;  Score 620;  DB 10;  Length 117;
  Best Local Similarity   100.0%;  


Qy          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60

Qy         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
RESULT 1
US-13-255-610-22
; Sequence 22, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 111
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-22

  Query Match             100.0%;  Score 564;  DB 10;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60

Qy         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111


In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a CAR comprising a humanized antibody that binds BCMA which comprises the amino acid sequences of SEQ ID NOs:22 and 25, which are 100% identical to instant SEQ ID 
Here, the prior art recognized that antigen binding domains that bind BCMA can be used in CARs so substituting a humanized antibody of Kalled et al into the CARs of Morgan et al would be seen as combining prior art elements according to known methods to yield predictable results and simple substitution of one antigen-binding domain for another to yield predictable results.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  Finally, while it is noted that claim 96 is included for the same reason it is included in the above 102 rejection, it is further noted that the following claim would be free of the prior art: A chimeric antigen receptor (CAR) that binds to BCMA, wherein the CAR comprises the amino acid of SEQ ID NO:71.


	Claims 87-92, 94-96 and 107-116 are rejected under 35 U.S.C. 103 as being unpatentable over Kochenderfer, James (WO 2013/154760 A1, IDS), Kalled et al (US 2012/0082661 A1) and Abbot et al (US 2015/0307623 A1).
	Kochenderfer teaches a CAR comprising an antibody antigen binding domain that binds BCMA designated C11D5.3, a signal sequence, hinge and transmembrane domain from CD8 alpha, a CD137 (4-1BB) signaling domain and CD3 zeta primary signaling domain Kochenderfer teaches that the CAR can comprise a hinge region, a spacer or linker and a signal peptide (see e.g., pages 1-9, 23 and 25-26 and Table 1).
	Kalled et al teach a humanized version of the BCMA antibody designated C11D5.3 which comprises the amino acid sequences of SEQ ID NOs:22 and 25, which are 100% identical to instant SEQ ID Nos: 7 and 10 (see Table 1 on page 2 and alignments).
RESULT 1
US-13-255-610-25
; Sequence 25, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47

; SEQ ID NO 25
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-25

  Query Match             100.0%;  Score 620;  DB 10;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGSELKKPGASVKVSCKASGYTFTDYSINWVRQAPGQGLEWMGWINTETREPAY 60

Qy         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AYDFRGRFVFSLDTSVSTAYLQISSLKAEDTAVYYCARDYSYAMDYWGQGTLVTVSS 117
RESULT 1
US-13-255-610-22
; Sequence 22, Application US/13255610
; Publication No. US20120082661A1
; GENERAL INFORMATION
;  APPLICANT: BIOGEN IDEC MA INC.
;  TITLE OF INVENTION: ANTI-BCMA ANTIBODIES
;  FILE REFERENCE: 08201.0108
;  CURRENT APPLICATION NUMBER: US/13/255,610
;  CURRENT FILING DATE: 2011-09-09
;  PRIOR APPLICATION NUMBER: 61/162,924
;  PRIOR FILING DATE: 2009-03-24
;  PRIOR APPLICATION NUMBER: 61/158,942
;  PRIOR FILING DATE: 2009-03-10
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 22
;  LENGTH: 111
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-13-255-610-22

  Query Match             100.0%;  Score 564;  DB 10;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGERATINCRASESVSVIGAHLIHWYQQKPGQPPKLLIYLASNLET 60

Qy         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGSGSGTDFTLTISSLQAEDAAIYYCLQSRIFPRTFGQGTKLEIK 111


Abbot et al teach chimeric antigen receptors that comprise an antigen binding domain that binds an antigen on a tumor cell, a CTLA4 hinge, a CTLA4 transmembrane, a costimulatory domain and an intracellular signaling domain Abbot et al teach that the costimulatory domain can be from CD137 and the intracellular signaling domain can be from CD3 zeta (see pages 3-4).
In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to make a CAR comprising a humanized antibody that binds BCMA which comprises the amino acid sequences of SEQ ID NOs:22 and 25, which are 100% identical to instant SEQ ID Nos: 7 and 10, and wherein the signal peptide is from CD8 alpha, the hinge and transmembrane region are from CTLA4, and a 4-1BB signaling domain and CD3 zeta primary signaling domain.
Here, the prior art recognized that antigen binding domains that bind BCMA can be used in CARs so substituting a humanized antibody of Kalled et al into the CARs of Kochenderfer would be seen as combining prior art elements according to known methods to yield predictable results and simple substitution of one antigen-binding domain for another to yield predictable results.  Furthermore, using humanized antigen-binding domains have the advantage of being more tolerable to human patients.  Then with respect to using the hinge and transmembrane region from CTLA4 one would also see using these domains in the CARs of Kochenderfer as combining prior art elements according to known methods to yield predictable results and simple substitution of one hinge and transmembrane region for another to yield predictable results.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  Finally, while it is noted that claim 96 is included for the same reason it is included in the above 102 rejection, it is further noted that the following claim would be free of the prior art: A chimeric antigen receptor (CAR) that binds to BCMA, wherein the CAR comprises the amino acid of SEQ ID NO:71.


Conclusion


	No claims are allowed.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 25, 2022